Opinion by
Kephart, J.,
The motion to quash this appeal must be sustained. An order directing an interpleader and awarding a feigned issue is interlocutory from which an appeal will not lie. Paugh v. Delaware County Trust Co., 62 Pa. Superior Ct. 523, was an appeal from an order discharging a rule for judgment for want of a sufficient affidavit of defense. The court in declining to grant the judgment framed an issue between the rival claimants to the fund, the interventor having been made a party to the action.
The report of the case did not contain a reference to the court’s action on the rule for judgment.
Appeal quashed.